EXHIBIT ADDITIONAL IMPORTANT INFORMATION Thisdocument is provided for informational purposes only and is not an offer to purchase nor a solicitation of an offer to sell shares of Medafor or CryoLife.Subject to future developments, CryoLife may file a registration statement and/or tender offer documents and/or proxy statement with the SEC in connection with the proposed combination.Shareholders should read those filings, and any other filings made by CryoLife with the SEC in connection with the combination, as they will contain important information.Those documents, if and when filed, as well as CryoLife’s other public filings with the SEC, may be obtained without charge at the SEC’s website at www.sec.gov and at CryoLife’s website at www.cryolife.com. Why is CryoLife acquiring a stake in Medafor? We have acquired this significant stake in Medafor after several attempts to engage Medafor management in exploratory talks regarding a possible combination of our businesses.Additionally, as a business partner of Medafor we have observed a range of business practices that we believed were not in the best interests of CryoLife, Medafor’s hemostatic technology or Medafor shareholders.We felt compelled to take action and consider our current stake in Medafor to be a first step in our efforts to acquire full control of Medafor.We believe HemoStase and Medafor’s hemostatic technology have the best opportunity to achieve their full potential under our ownership.If we are successful, we believe that our experienced management team, strong direct sales force, international distribution network, and financial strength will allow us to drive additional growth of HemoStase and related products, and create value for CryoLife and Medafor shareholders. How much of Medafor does CryoLife now own? CryoLife believes it owns approximately 11 percent of the outstanding Medafor common stock and that it is now the largest single shareholder of Medafor, in addition to being Medafor’s largest distributor. What are the terms of the proposal CryoLife made most recently to Medafor? On January 13, 2010, CryoLife sent a letter to Medafor’s management and board requesting to enter into discussions with them regarding a potential acquisition by CryoLife of the remaining outstanding common stock of Medafor for $2.00 per share in a combination of cash and CryoLife stock, subject to completion of reasonable due diligence.This would provide Medafor shareholders with certain value through a cash component, as well as the opportunity to participate in future upside through continued ownership of the combined company under CryoLife leadership. Based on our current knowledge of Medafor’s business, we believe this proposal represents full and fair value, reflecting both the upside from the growth potential of HemoStase and the product’s underlying technology, as well as the downside presented by the IP restrictions on this product. Our proposal also represents a significant premium to the price at which we believe Medafor’s own board and management have recently offered to convert debt into equity. What is the breakdown between cash and stock? Negotiations with the Medafor board would allow us to determine the right mix of cash and stock.We believe a cash/stock offer is appropriate and attractive, as the cash component would provide Medafor shareholders with immediate and certain value, while the stock portion would allow shareholders to participate in future upside through continued ownership of the combined company.We think the prospects for CryoLife are strong and that Medafor shareholders will be able to realize additional value by owning our stock.It is also important to note that ownership of CryoLife stock would provide shareholders with further liquidity, as they would be able to trade this stock on the New York Stock Exchange.That said, given the current economic climate, we recognize that cash may be more important to some shareholders, and we are therefore prepared to evaluate how this is best addressed. What has been the reaction of Medafor’s board to the recent CryoLife proposal? Medafor’s board, in a letter to shareholders dated February 10, 2010, rejected CryoLife’s recent $2.00 per share proposal and indicated its refusal to engage in discussions and negotiations that could lead to a higher offer.CryoLife remains committed to entering into friendly negotiations with Medafor’s board and management and has sent a follow up letter asking the board to reconsider its refusal to enter into discussions.In the event that Medafor’s board continues to decide not to negotiate, CryoLife may consider additional actions to facilitate a transaction with Medafor that would not require the approval of current board members. Why did CryoLife choose to make this proposal public? CryoLife has made every effort to work with Medafor as partners in an amicable and productive manner.We have made numerous attempts to engage with Medafor’s management and board about a potential value-creating acquisition of the company by CryoLife.Medafor has rejected all of our overtures, including our latest proposal, and refused to negotiate with us.By providing our fellow Medafor shareholders with complete and timely information about our proposal, we hope to encourage Medafor’s management and board to reconsider their refusal to negotiate and come to the table. Is the proposal made to the Medafor board available to Medafor shareholders? Not at this time.By providing our fellow Medafor shareholders with complete and timely information about our proposal, we hope to encourage Medafor’s management and board to reconsider their refusal to negotiate, or at least remove any legal barriers that would prevent us from purchasing additional shares from Medafor shareholders. What can Medafor shareholders who wish to sell their shares to CryoLife do? We encourage shareholders to make their voices heard to Medafor’s management and board by contacting them directly.Medafor has publicly stated that its contact information for management and the board is as follows: Medafor board member Gary J.
